Citation Nr: 9906827	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  97-17 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to an evaluation in excess of 0 percent for a 
service connected scar over the right eyebrow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant
[redacted], observer


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The veteran had active service from January 1957 to January 
1959. 

This appeal arose from a December 1996 RO rating decision, 
which evaluated the veteran's service connected scar over his 
right eye as noncompensable.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's scar over his right eye appeared to measure 
between a half and three quarters of an inch, and was 
observed to be moderately disfiguring. 


CONCLUSION OF LAW

The schedular criteria for a 10 percent rating for the 
disfiguring aspect of the veteran's scar over his right eye 
have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.7 
and Part 4, Code 7800 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service connected 
disability within the meaning of 38 U.S.C.A. § 5107(a); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for a increased disability evaluation for 
a service connected disorder had been considered by the VA, 
he established a well-grounded claim for a increased rating).  
The Board of Veterans' Appeals (Board) is satisfied that all 
appropriate development has been accomplished and the VA has 
no further duty to assist the veteran in developing facts 
pertinent to his claim.  The veteran has not advised the VA 
of the existence of additional evidence, which may be 
obtained. 

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (1998); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994); Peyton, supra.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

Where the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable to the veteran 
will apply unless the law provides otherwise.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991); see also, Marcoux v. 
Brown, 10 Vet. App. 3 (1996).  Compensation may not be 
awarded or increased, however, under any Act or 
administrative issue prior to the effective date of that Act 
or administrative issue.  38 U.S.C.A. § 5110(g) (West 1991); 
DeSousa v. Gober, 10 Vet. App. 461 (1997).  

In this instance, the veteran established service connection 
based on service medical records, which noted that the 
veteran had been hit over his right eyebrow with a tire iron, 
thus resulting in a laceration.  The veteran underwent an 
August 1996 VA examination, wherein the examiner noted a 
laceration scar above his right eye curvilinear measuring a 1/2 
inch.  The examiner noted no residual symptoms, and there was 
no unconsciousness, concussion or skull fractures noted.  
Pictures of the veteran's right eye are of record. 

During the veteran's January 1999 Travel Board, he testified 
that his scar has affected his emotions, particularly 
whenever he is subject to public view.  Travel Board 
Transcript (TB T.) at 3-5.  The veteran further testified 
that his scar was not painful or tender to the touch.  TB T. 
at 4.  During the course of the veteran's questioning, the 
undersigned noted his ability to observe a scar that would 
have been difficult to cover without an eye patch.  TB T. at 
5.  


ANALYSIS

Scars are evaluated in accordance with the criteria set forth 
in 38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7805 
(1996).  Diagnostic Code 7803 provides that scars, which are 
manifested as superficial, poorly nourished, with repeated 
ulceration will be assigned a 10 percent evaluation.  Id.  
Diagnostic Code 7804 provides that scars, which are 
manifested as superficial, tender, and painful on objective 
demonstration, will be assigned a 10 percent evaluation.  
That Code also provides that the 10 percent rating will be 
assigned, when the requirements are met, even though the 
location may be on tip of finger or toe, and that the rating 
may exceed the amputation value for the limited involvement.  
Diagnostic Code 7805 provides that "other" scars will be 
rated on limitation of function of part affected. Id.

During the veteran's August 1996 VA examination, relative to 
potential residuals of the veteran's scar over his right eye, 
he did not describe the scar as superficial, poorly 
nourished, repeatedly ulcerated, or tender and painful on 
objective demonstration.  Neither the veteran, nor the VA 
examiner, noted or reported associated functional limitations 
of his right eye.  Thus, diagnostic codes 7801, 7802, 7803, 
7804 and 7805 do not apply in this case. 

The RO's December 1996 rating decision granted a 
noncompensable evaluation under Diagnostic Code 7800-7805.  
Diagnostic Code 7800 provides for a noncompensable evaluation 
when there is slight scarring of the head, face or neck. If a 
facial scar is moderate; disfiguring, a 10 percent rating is 
provided.  As used in the diagnostic code, a moderate facial 
scar is one that is disfiguring.  

Based on the clinical data and the testimony and direct 
observation made at the veteran's January 1999 Travel Board 
hearing, it is the Board's judgment that these findings, when 
viewed in conjunction with the color photograph, demonstrates 
that veteran's scar more nearly approximates the criteria 
required for a moderately disfiguring scar of face pursuant 
to 38 C.F.R. § 4.7 (1998).  Accordingly, a 10 percent 
evaluation under Diagnostic Code 7800 is warranted.  The 
Board finds that the veteran's scar over his right eye is 
disfiguring.  The conclusion that the scar is disfiguring is 
based upon the facts of the scar's length, depth and 
location.  There is very little hair surrounding the area of 
the scar, making it visible from a distance despite the 
veteran's advancing age and attempts to cover it up.  The 
scar is, however, not severe.  It clearly does not produce 
marked and unsightly deformity of the eyelids, lips or 
auricle.  As such, the requirements of a 30 percent rating 
are not met. 

In reaching its decision, the Board has considered the 
complete history of the veteran's scar, and the effect this 
disability may have upon his earning capacity.  See 38 C.F.R. 
Parts 3 and 4 as required by the United States Court of 
Appeals for Veterans Claims (Court) in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In this regard, the Board 
finds no basis that permits a rating in excess of 10 percent 
for the scar.  Further, the Board finds that in this case the 
disability picture is not so exceptional or unusual so as to 
warrant referral for an evaluation on an extraschedular 
basis.  It has not been shown that the service-connected scar 
has caused marked interference with employment or 
necessitated frequent periods of hospitalization.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Thus, the criteria for an evaluation greater than 
that assigned have not been met or approximated as explained 
above. 38 C.F.R. § 4.7.  With respect to this determination, 
the evidence is not so evenly balanced so as to raise doubt 
as to any material issue.  38 U.S.C.A. § 5107.


ORDER

An evaluation of 10 percent for a scar (disfigurement) over 
the veteran's right eye is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



